Taylor, Chief-Justice,
delivered the Court’s opinion: The Plaintiff claims by virtue of a prior levy of two executions issuing from a Justice’s judgment against Brown, who claims under a posterior levy. The executions were all returned to the same sessions of the County Court, and judgment wan then given that the luid should fee sold. It is impossible to distinguish this case from Lash v. Gibson, 1 Murphey, 366, in which it was decided that the execution from a Justice, bound the land from the time of the levy; and that an order of sole, subsequently made, had relation back to that period. We see no reason to disturb that Judgment, believing it to fee founded on right principles, and it must govern the decision in this cane. There mast consequently he a new trial.